Citation Nr: 1538389	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to residuals of a left ankle fracture with degenerative changes. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to residuals of a left ankle fracture with degenerative changes. 

3.  Entitlement to service connection for residuals of a right ankle fracture. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a right wrist disability (originally claimed as a ganglion cyst of the right wrist)

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

8.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from May 1972 to May 1975. 

These matters are on appeal from November 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By the November 2009 rating action, the RO, in part, denied service connection for a left knee disability, to include as secondary to the service-connected residuals of a fracture of the left ankle; residuals of a fracture of the right ankle; right ganglion cyst; tinnitus; bilateral hearing loss disability; and PTSD.  By the January 2010 rating action, the RO denied service connection for a right knee disability, to include as secondary to the service-connected residuals of a fracture of the left ankle.  The Veteran timely appealed these adverse determinations to the Board. 

In a July 2012 statement to the Board, the Veteran's representative requested, on behalf of the Veteran, a video conference hearing before a Veterans Law Judge to be conducted via a local RO.  (See VA Form 21-4138, Statement In Support of Claim, dated and signed by the Veteran's representative in July 2012).  The Board's Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran's representative canceled the Veteran's hearing request.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. 20.704(d) (2015).  The Board will proceed with its appellate review of the appeal. 

In its appellate review of the instant claim for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  The record reflects that the Veteran has been diagnosed as having varying acquired psychiatric disorders, such as depression, mood disorder and PTSD.  (See April 2010 VA treatment report uploaded to the Veteran's Virtual VA electronic claims file).  To the extent he may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, right wrist disability and diabetes mellitus, claimed as secondary to Agent Orange exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The objective medical evidence is in equipoise as to whether the Veteran's current left and right knee disabilities, arthritis, are related to his service-connected residuals of a fracture of the left ankle. 

2.  The Veteran's current right ankle disability, diagnosed as right ankle osteoarthrosis, is the result of an in-service right ankle fracture.  
3.  The Veteran was exposed to acoustic trauma during military service. 

4.  The Veteran's bilateral hearing loss disability and tinnitus are related to his exposure to in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disability, arthritis, as secondary to the service-connected residuals of a fracture of the left ankle have been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability, arthritis, as secondary to the service-connected residuals of a fracture of the left ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right ankle disability, diagnosed as osteoarthrosis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiencies of notice or assistance regarding the issues of entitlement to service connection for left and right knee disabilities, to include as secondary to the service-connected residuals of a fracture of the left ankle; right ankle disability; bilateral hearing loss disability and tinnitus any such deficiencies are moot as the Board is granting the claims in full herein.

I. Legal Analysis

The Veteran seeks service connection, in part, for left and right knee disabilities, each to include as secondary to the service-connected residuals of a left ankle fracture; residuals of a fracture of the right ankle; bilateral hearing loss; and, tinnitus.  After a brief discussion of the laws and regulations pertaining to direct and secondary service connection, the Board will  address each disability separately (aside from the right and left knee disabilities) in its analysis below. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as arthritis and organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested arthritis of the right or left knees and right ankle or sensorineural hearing loss or tinnitus to a compensable degree within one year of service discharge in May 1975.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a) such as arthritis and organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus). Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Secondary service connection-criteria

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

i) Right and Left Knee Disabilities

The Veteran seeks service connection for left and right knee disabilities, to include as secondary to his service-connected residuals of a fracture of the left ankle.  He maintains, in pertinent part, that he has a lot of knee pain, which is worse in the right knee, and that he has "dragged" his left knee as a result of his service-connected residuals of a fracture of the left ankle.  (See VA Form 21-4138, Statement in Support of Claim, accepted as the Veteran's Notice of Disagreement, received by VA in November 2010).  There is only one opinion that addresses the secondary service connection component of the Veteran's left and right knee service connection claims and it is supportive of the claim.

In a September addendum opinion to an August 2009 report, a VA physician affirmed his previous opinion that the Veteran's current "knee problem" is totally unrelated to events that occurred during military service.  The VA physician conceded that the any arthritis found on x-ray (x-rays of the Veteran's left and right knees, performed by VA  in August 2009, revealed mild degenerative changes) was a direct result of the [in-service] bilateral ankle fracture.  Recognition is given to the fact that the VA examiner did not provide any rationale for his favorable opinion and did not clarify the exact knee that he was referring to in his opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner, however, provided rationale in his original opinion that was based on a complete review of the claims files and examination of the Veteran.  There is no other evidence in the record that weighs against the VA examiner's positive opinion. 

Thus, although the VA examiner's opinion is of diminished value, given its lack of rationale and vagueness, it at least places the evidence in equipoise.  Service connection for left and right knee disabilities, diagnosed as arthritis, as secondary to the service-connected residuals of a left ankle fracture is granted.  Further, as the claims for service connection for left and right knee disabilities are being granted, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.

ii) Residuals of a Right Ankle Fracture

The Veteran seeks service connection for residuals of a right ankle fracture.  He contends that he sustained a fracture to his right ankle during service and that he has continued to have right ankle problems since that time.  (See VA Form 21-4138, Statement In Support of Claim, accepted as the Veteran's Notice of Disagreement and received by VA in November 2010). 

The Veteran has been diagnosed as having right ankle osteoarthrosis.  Thus, Hickson element number one (1), evidence of a current disability, has been met.  

Regarding Hickson element number two (2), evidence of in-service disease or injury, available service treatment records, provided by the Veteran, disclose that he sustained bilateral nondisplaced medial malleolar fracture after the wheels fell off a car that he was working on and landed on his knees in September 1972.  The Veteran was placed in bilateral walking casts and returned to light duty without jumping, running, heavy lifting, prolonged standing, marching, physical testing or training.  When seen for evaluation of the ankles in November 1972, the fractures were found to have been healing well.  The casts were removed and the Veteran was instructed to wear boots.  In early December 1972, the Veteran related that he still experienced tenderness over the right medial malleolus and pain with activity.  X-rays of the right ankle revealed that it was healing slowly.  When the Veteran returned to the orthopedic clinic in mid-December 1972, the right medial malleolus fracture was noted to have healed, per x-ray.  The Veteran was issued an Ace wrap, and was instructed not to perform any running, jumping or physical training for four (4) weeks.  X-rays of the right and left ankles, performed in late January and June 1973, showed well-healed fractures.  The Veteran reported having tenderness with prolonged walking.  A May 1975 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  As there is evidence of any injury to the right ankle, namely a nondisplaced medial malleolar fracture, Hickson element number two (2), evidence of an in-service injury has been met. 

Thus, the crux of the claim for service connection for residuals of a fracture of the right ankle hinges on Hickson element number three (3), evidence of a nexus of the current right ankle disability, right ankle osteoarthrosis, and the in-service right ankle fracture.  There is a private opinion that is supportive of the claim.  In an October 2010 report, R. G., DPM, noted that the Veteran had presented to his office with complaints of a painful right ankle that he had injured (fractured) during active military service.  After an examination of the right ankle, Dr. R. G. opined that the Veteran's right ankle disability, diagnosed as osteoarthrosis, was due to the in-service event (i.e., fracture) as detailed in his medical records.  (See October 2010 report, prepared by R. G., D. P. M.).  This opinion is consistent with the Veteran's service treatment records and competent lay evidence.  There is no contrary medical opinion evidence. (Parenthetically, the Board observes that a VA examiner concluded in August and September 2009 that the Veteran did not have a right ankle disability; thus, no opinion as to etiology was provided).  Therefore, the Board finds that the evidence is at least in equipoise and service connection for residuals of a right ankle fracture, diagnosed as right ankle osteoarthroses, is warranted.

iii) Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that he has bilateral hearing loss and tinnitus due to in-service acoustic trauma.  Specifically, the Veteran maintains, in part, that he was exposed to loud machinery while serving as an automobile mechanic during service.  He contends that while he had post-service occupational exposure to loud machinery, he wore hearing protection.  Id.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a Veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Id.  (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

The Board notes the Veteran's DD 214 reflects that his military occupational specialist (MOS) was an automobile mechanic.  In addition, an initial audiometric examination performed at service entrance in March 1972 revealed that the Veteran had bilateral hearing loss for VA compensation purposes, bilaterally.  The Veteran was retested later that month and he did not have hearing loss pursuant to 38 C.F.R. § 3.385 or Hensley (testing was nor performed at 3000 Hertz in either ear).  Upon audiometric testing at service discharge in May 1975, the Veteran had a 30 and 25 decibel shift at 4000 Hertz in the right and left ears, respectively, when compared to the second audiometric examination performed at service entrance in March 1972 (the Veteran had zero decibels at 4000 Hertz in the right and left ears during his second audiometric examination at service entrance in March 1972).  He also had 30 decibels at 3000 Hertz in the right ear at separation.  Thus, as the Veteran's MOS was an automobile mechanic, a position that would have exposed him to loud automobile machinery and equipment, the Board finds his reports of noise exposure credible and consistent with the circumstances of his military service.  See 38 U.S.C.A. § 1154(a) (West 2014); Hensley v. Brown.  In addition, as he had 30 decibels at 3000 and 4000 Hertz in the right ear and 25 decibels at 4000 Hertz in the left ear, he had some degree of hearing loss in accordance with Hensley at discharge in 1975.  Therefore, it is conceded the Veteran suffered acoustic trauma during service as a result of noise exposure. 

Further, the Veteran has been currently diagnosed with bilateral sensorineural hearing loss and tinnitus under the provisions of 38 C.F.R. § 3.385.  (See August 2009 VA Audio examination report).  The remaining question is whether the hearing loss and tinnitus are related to the Veteran's military service. 

The only medical opinions of record concerning the etiology of the Veteran's diagnosed hearing loss and tinnitus are those found in an August and September 2009 VA audio examination report and an addendum opinion, respectively. 

In September 2009, a VA audiologist, after having reviewed the Veteran's entrance examination report, which was not available for her review during her August 2009 examination of the Veteran, confirmed her previous opinion that she could not be 50 percent or more certain that the Veteran's hearing loss had resulted from military noise exposure.  The VA examiner reasoned that while there was some decreased of hearing thresholds at service separation, they did not meet the criteria for service connection.  (See August and September 2009 VA audio examination report and  addendum, respectively).  However, there is no requirement that the Veteran demonstrate hearing loss in service in order to prevail in a service connection claim for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

The VA examiner ultimately concluded that the Veteran's hearing loss was most likely the result of post-military noise exposure and aging.  The Board finds the VA examiner's opinion to be of reduced probative value because the examiner did not take into account the Veteran's statements that he had worn hearing protection during his post-service occupational noise exposure.  

The Veteran is competent to report that he experienced hearing loss and tinnitus after being exposed to acoustic trauma during his military service.  Additionally, when resolving reasonable doubt in the Veteran's favor, the Board finds that his statements of experiencing hearing loss and tinnitus since service are credible.  Consequently, the only probative and persuasive evidence is the Veteran's lay statements regarding the commencement of his hearing loss and tinnitus in service after acoustic trauma. The Board finds that the evidence is at least in equipoise.  Thus, any benefit of the doubt is granted in the Veteran's favor.  Service connection is warranted for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a left knee disability, arthritis, as secondary to service-connected residuals of a fracture of the left ankle is granted. 

Service connection for a right knee disability, arthritis, as secondary to service-connected residuals of a fracture of the left ankle is granted. 

Service connection for a right ankle disability, diagnosed as osteoarthrosis, is granted. 

Service connection for a bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 


REMAND

The Board greatly regrets the additional delay in adjudicating the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, right wrist disability (originally claimed as a ganglion cyst) and diabetes mellitus, claimed as secondary to Agent Orange exposure, especially considering the Veteran's current health condition; however, further development is required.

i) Acquired Psychiatric Disability, to include PTSD and Depression

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  He contends that while serving as an automobile mechanic in the USMC, his unit, H&HS 28 MACG 28 2d MAW, was stationed in Okinawa, Japan but made trips to the landmass of the Republic of Vietnam and Cambodia to repair vehicles in the jungle.  He maintains that on one occasion, his unit was left in Vietnam for four (4) days, evading capture by the enemy without food or water and surrounded by hostile fire.  The Veteran also contends that on one occasion, while in a small town in Vietnam, he witnessed a Marine killed by a grenade after he offered a candy bar to a child.  (See VA Forms 21-0781, Statements In Support of Claim for Service Connection for PTSD and May 2008 and November 2010 statements, prepared by R. H. and T. H., respectively).  (Parenthetically, the Board observes that available service treatment records, provided by the Veteran, show that he received treatment at the Regimental Dispensary FPO SF 96602.  Research by the Board reflects that FPO San Francisco, 96602 is the zip code designated for a Marine Corps unit based in Japan).

In a February 2009 Memorandum to the File, the RO indicated that an extensive search with the National Personnel Records Center (NPRC) found that the Veteran's service and personnel records were unavailable. (See RO's February 2009 Memorandum to the File).  There is, however, no indication that the RO made an attempt to obtain the Veteran's service and personnel records, to include unit histories and morning reports of his unit from the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  See 38 U.S.C.A. § 5103A(b), (c) (2015).  (Parenthetically, the Board observes that the RO determined that the Veteran's stressor information was insufficient to send to JSRRC and NARA; however, there is no indication that a request to these agencies for the Veteran's outstanding service treatment and personnel records had been made).  Thus, as any outstanding service treatment and personnel records, as well as unit histories and morning reports, might contain information indicating that the Veteran's unit made trips to the landmass of the Republic of Vietnam, an attempt to obtain them from NARA and JSRRC should be made on remand.  

If and only if any additional service and personnel records obtained on remand confirm that the Veteran served on the landmass of the Republic of Vietnam (RVN), should he then be scheduled for a VA examination by a psychiatrist/psychologist for the purposes of determining whether he has PTSD due to his fear of hostile military or terrorist activity while in Vietnam.  In this regard, the Board recognizes that during the course of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The Veteran's claimed stressor events of exposure to hostile fire while repairing automobiles during his trips to the RVN jungle and having witnessed a fellow Marine get killed by a grenade are within the definition of 'fear of hostile military or terrorist activity' and are consistent with the places, types, and circumstances of his service; thus, the amended regulation applies to the Veteran's claim.


ii) Right Wrist Disability (originally claimed as a ganglion cyst)

The Veteran seeks service connection for a right wrist disability (originally claimed as a ganglion cyst).  The Veteran contends that he currently has a right wrist disability that had its onset during miliary service and has continued since that time.  He contends that since service discharge, he has restricted movement in his right hand, that his right wrist hurts a lot, and that his ganglion cyst has reappeared on several occasions but disappeared with heat and massage.  (See VA Form 21-4138, Statement in Support of Claim, accepted as Veteran's Notice of Disagreement and received by VA in November 2010).  

Available service treatment records, provided by the Veteran, show that he had his right wrist injected with lidocaine to aspirate a "jelly" like material.  The Veteran received treatment for a right ganglion cyst in early August 1974.  A May 1975 service separation examination report reflects that the Veteran's upper extremitas were evaluated as "normal."   Post-service evidence includes x-ray evidence of degenerative changes of the proximal right wrist with minimal soft tissue dorsal edema.  (See VA treatment reports, dated from February 2009 to April 2010, notably January 2010 x-rays of the right wrist at page (pg.) 6, uploaded to the Veteran's Virtual VA electronic record on May 24, 2012)).  

Thus, in view of the Veteran's assertions of having had right wrist pain and restricted movement of the right hand since military service, the in-service clinical findings of ganglion cyst of the right wrist, and current evidence of x-ray changes of the right wrist, the Board finds that he should be afforded an examination with a nexus opinion that includes consideration of the documentation contained in the claims folders on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

iii) Diabetes Mellitus

The Veteran claims that he has diabetes mellitus, in part, from exposure to Agent Orange from his active military service in the RVN.  (See VA Form 21-4138, Statement in Support of Claim, accepted as Veteran's Notice of Disagreement and received by VA in November 2010).  The Veteran's claim for service connection for diabetes mellitus, claimed as secondary to herbicide exposure, cannot be adjudicated until a determination is made regarding whether he served on the landmass of the RVN.  If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and diabetes mellitus, type II, shall be service-connected if the requirement of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, even though there is no record of such disease during service.  Accordingly, the claim for service connection for diabetes mellitus must be remanded as it is intertwined with the additional development regarding alleged herbicide exposure in the RVN.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment and personnel records and submit forms completed by him for processing to the appropriate federal agencies, including JSRRC; NARA; and, the Defense Personnel Records Imaging System.  These agencies also should be requested to furnish the unit history for the Veteran's unit, H&HS 28 MACG, 28 2d MAW, MCAS CPNC, while he served in the USMC from May 1972 to May 1975 or, if the dates are known, while he served in Japan.  If no additional service and/or personnel records or unit histories can be found, or if they have been destroyed, ask for specific confirmation of that fact. 

2.  If, and only if, any additional service and or personnel records, to include unit histories procured as a result of Remand Directive (1) show that the Veteran served on the landmass of the Republic of Vietnam, should he be afforded an appropriate VA examination by a VA psychologist or psychiatrist to determine the whether any previously or currently diagnosed psychiatric disorder, to include PTSD, is related to his military service.

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (50 percent or greater probability) that any previously or currently diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's active duty service or to any incident therein.

The examiner is also requested to address the following question with respect to the Veteran's PTSD: Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to service.  In so opining, the psychiatrist/psychologist is asked in his/her medical judgment whether any of the Veteran's stressors (including exposure to hostile fire while repairing vehicles in the jungles of Vietnam) is related to his 'fear of hostile military or terrorist activity' during service and is adequate to support a diagnosis of PTSD.  Thereafter, the psychiatrist/psychologist should address whether the Veteran's symptoms are related to these stressors.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion (such as causation) is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Following completion of the above, the Veteran should be scheduled for an examination by an appropriate specialist to determine whether any current right wrist disability, to include degenerative and other x-ray changes of the right wrist, was incurred or aggravated in service. 
   
The examiner should review the claims folders and Virtual VA electronic claims file and note such review in the examination report or in an addendum. 
   
The examiner should also provide an opinion as to whether the Veteran has any current right wrist disability; and if so, whether it is at least as likely as not (e.g., a 50 percent or greater probability) that it had its onset during military service, is the result of a disease or injury in service, to specifically include treatment for a right wrist ganglion cyst in August 1974 or, whether any arthritis of the right wrist was manifested to a compensable degree within one year of service discharge in May 1975.
   
In providing this opinion, the examiner is requested to specifically consider the Veteran's lay contentions, including his reports of having had right wrist pain and restricted movement of the right hand since service discharge in May 1975.  
   
If the examiner discounts the Veteran's reports, the reason for doing so must be explained.
   
If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of scientific or medical knowledge or is due to the absence of evidence (the missing evidence should be specified).
 
 4.  After completing all appropriate development, the RO must readjudicate the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, right wrist disability (originally claimed as a ganglion cyst) and diabetes mellitus, to include as due to Agent Orange exposure. 
 
If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


